Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 1 of 17

ROBERT J. COSGROVE, ESQ.
rcosgrove@wcmlaw.com (E-mail)
Attorney ID # 204665

ZHANNA DUBINSKY, ESQ.
zdubinsky@wemlaw.com (E-mail)
Attomey ID # 324747

Wade Clark Mulcahy LLP

1515 Market Street, Suite 2050
Philadelphia, PA 19102 Attorneys for Nordstrom, Inc.
(267) 239-5526 (Phone)

Our File No.: 512.11476

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER DORFMEISTER, : CIVIL ACTION

 

Plaintiff,
NO.
Vv.

NORDSTROM, INC.,

Defendant.

NOTICE OF REMOVAL

TO: THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Defendant NORDSTROM, INC. (“Nordstrom”) by and through its attorneys, Wade
Clark Mulcahy LLP, hereby files a Notice of Removal of this case from the Court of Common
Pleas of Pennsylvania, Philadelphia County, to the United States District Court for the Eastern

District of Pennsylvania, and in support hereof, avers as follows:

Procedural Posture

1. On or about April 22, 2019, plaintiff JENNIFER DORFMEISTER

(“Dorfmeister”) commenced this civil action by filing a Complaint in the Court of Common

Page 1 of 5
Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 2 of 17

Pleas of Pennsylvania, Philadelphia County, Civil Division, Docket No. 190102257. See
Dorfmeister’s Complaint, attached hereto as Exhibit A.

2. This is a premises liability cause of action that arises out of a slip and fall that
allegedly occurred at a Nordstrom store located at 190 North Gulph Road, King of Prussia,
Pennsylvania 19406. See Exhibit A.

3. Specifically, Dorfmeister alleges that, while being fitted for a pair of pants, she
was invited to step down from a dressing room pedestal and tripped when her heel caught the
unpinned pant leg.

4, Due to her fall, Dorfmeister was caused to sustain serious and permanent injuries
throughout her entire body, including a left displaced bimaelleolar fracture, distal fibula
comminuted in tow pieces, left food pain, left heel pain, and right achilles tendinosis, giving rise
to the subject loss of this action.

5. As a result of this alleged loss, Dorfmeister has alleged negligence against
Nordstrom for personal injury damages.

The Parties

6. Nordstrom is a corporation organized and existing under the laws of the State of
Washington with a principal place of business located at 1700 7" Avenue, Seattle, WA 98101.

7. Dorfmeister is an adult individual residing at 117 Waterford Circle, Berwyn,
Pennsylvania 19312.

Removal Based on Diversity Jurisdiction

8. 28 U.S.C. § 1441(a) provides, in pertinent part, that “any civil action brought in a
State court of which the district courts of the United States have original jurisdiction, may be
removed by the defendant ... to the district court of the United States for the district and division

embracing the place where such action is pending.”

Page 2 of 5
Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 3 of 17

9. Further, 28 U.S.C. § 1332(a)(1) states that “[t]he district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between citizens of different States.”

10. The above-described civil action is one in which this Court has original
jurisdiction pursuant to 28 U.S.C. § 1332, based upon the fact that Nordstrom and Dorfmeister
are citizens of different states and the amount in controversy exceeds $75,000.00. Based upon
Dorfmeister’s case management memorandum, the approximate medical bills recoverable in this
case amount to $90,000.00 and rising, which clearly exceeds $75,000.00. See Dorfmeister’s
Complaint, attached hereto as Exhibit B. Additionally, Dorfmeister’s case management
memorandum provides a formal demand of $650,000.00. See Exhibit B. Finally, Dorfmeister’s
complaint alleges that the amount in controversy exceeds the $50,000.00 arbitration limitation
and should proceed to a major jury trial. See Exhibit A. Accordingly, this action may be
removed to this Court by Notice pursuant to 28 U.S.C. § 1441 and § 1446.

Timeliness of Removal

11. Pursuant to 28 U.S.C. § 1446(C)(3), “if the case stated by the initial pleading is
not removable, the notice of removal may be filed within 30 days after receipt by the defendant,
through service or otherwise, of a copy of an amended pleading, motion, order or other paper
from which it may first be ascertained that the case is one which is or has become removable.”

12. Service of this Notice of Removal has been filed within thirty (30) days after
service of Dorfmeister’s complaint was accepted by Nordstrom on April 22, 2019, which was the

first paper from which Nordstrom could ascertain that the case is one which is removable.

Page 3 of 5
Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 4 of 17

Notice

13. Written notice of the filing of this Notice of Removal has been given to all
adverse parties in accordance with 28 U.S.C. § 1446(d), and is noted in the Certificate of Service
annexed hereto.

14. Promptly after filing in this Court and the assignment of a Civil Action Number, a
Notice of Removal will be filed with the Court of Common Pleas of Pennsylvania, Philadelphia
County, in accordance with 28 U.S.C. § 1446(d).

15. Copies of all process, pleadings and orders served upon Nordstrom are attached
hereto in accordance with 28 U.S.C. § 1446(a) as Exhibit A.

WHEREFORE, Nordstrom prays that it may affect the removal of this action from the
Court of Common Pleas of Pennsylvania, Philadelphia County, to the United States District
Court for the Eastern District of Pennsylvania.

Date: Philadelphia, PA
May 6, 2019

Respectfully submitted,

WADE CLARK MULCAHY LLP

 

Atty. LD. No. 204665

1515 Market Street, Suite 2050
Philadelphia, PA 19102

Attorney for Defendant Nordstrom, Inc.
(267) 239-5526 (Phone)

Our File No.: 512.11476

Page 4 of 5
Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 5 of 17

VERIFICATION

I, Robert J. Cosgrove, verify that I am the attorney for Nordstrom, Inc. and am authorized
to make this verification. I declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge and belief.

Dated: Philadelphia, PA
May 6, 2019

   
  

a

osgrove, Esq.

Rabat

Page 5 of 5
Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 6 of 17

EXHIBIT A
 

Case 2:19-cv-01958-TJS Document 1

KORNBLAU & KORNBLAU, LLC
By. Adam G. Kornblau, Esquire
Attorney I.D. No.: 313050

610 Harper Avenue

Jenkintown, PA 19046

 

 

 

 

Filed 05/06/19 Page 7 of 17

Zgaitirg
re ees
Attorney for Plaintitt Barat by the
Office(ee wv jad} ee

 
   

     
 

  

" Ef a

 

 

Telephone: (215) 576-7200
Fax: 215) 576-7879
kornblau@kornblauandkornblau.com
JENNIFER DORFMEISTER : COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY
JURY TRIAL DEMANDED
Plaintiff
, CIVIL ACTION-LAW
Vv.
JANUARY TERM, 2019
NORDSTROM, INC.
Defendant NO. 02257
NOTICE TO DEFEND
NOTICE AVISO

You have been sued in court. If you wish
to defend against the claims set forth in the
following pages, you must take action within
twenty (20) days after this complaint and
notice are served, by entering a written
appearance personally or by attorney and
filing in writing with the court your defenses
or objections to the claims set forth against
you. ou are warned that if you fail to do so

he case may proceed without you and a
judgment may be entered against you by the
court without further notice for any money
claimed in the compliant or for any other
claim or relief requested by the plaintiff. You
may lose money or property or other rights
important to you.

YOU_SHOULD_ TAKE THIS PAPER TO
YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT
AFFORD ONE, GO TO OR TELEPHONE
THE OFFICE SET FORTH BELOW TO FIND
OUT WHERE CAN GET LEGAL HELP.

PHILADELPHIA BAR ASSOCIATION
LAWYER REFERRAL AND INFORMATION
SERVICE
_One Reading Center
Philadelphia, Pennsylvania 19107
Telephone: 215-238-6333

Le han demandado a usted en la corte. Si

usted quiere defenderse de estas demandes
expuestas en las paginas siguientes, usted tiene
veinte (20) dias de plazo el partir de la fecha de
la demanda y la notificacion. Hace falta asentar
una comparesencia escrita 0 en persona o con
un abogado y entregar a la corta en forma escrita
sus defensas o sus objeciones a las demandas
en contra de su persona. Sea avisado que si
usted no se defiende, la corta tomara medidas y
puede continuar la demanda en contra suya sin
previo aviso 0 notificacion. Ademas, la corte
puede decidir a favor del demandante y requiere
que usted cumpla con todas las provisiones de
esta demanda. Usted puede decidir a fabor del
demandante y requiere que usted cumpla con
todas las provisiones de esta demanda. Usted
puede perder dinero o sus propiedades u otros
derechos importantes para usted.
LLEVE ESTA _DEMANDA A UN ABOGADO
INMEDIATAMENTE. SI NO TIENE ABOGADO
O SI NO TIENE EL DINERO SUFICIENTE DE
PAGAR TAL SERVICIO. VAYA EN PERSONA
O LLAME POR TELEFONO A LA OFICINA
CUYA DIRECCION SE ENCUENTRA ESCRITA
ABAJO PARA AVENIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LICENCIAD
FILADELFIA ADOS DE

SERVICIO DE REFERENCIAE INFOR
Toe MACION

_ One Reading Center
Filadelfia, Pennsylvania 19107
Telefono: 215-238-6333

Case ID: 190102257
Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 8 of 17

KORNBLAU & KORNBLAU, LLC Attorney for Plaintiff
By: Adam G. Kornblau, Esquire

Attorney 1.D. No.: 313050

610 Harper Avenue

Jenkintown, PA 19046

Telephone: (215) 576-7200

Fax: (215) 576-7879

kornblau@kornblauandkornblau.com

 

 

JENNIFER DORFMEISTER : COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY
JURY TRIAL DEMANDED
Plaintiff
CIVIL ACTION-LAW
V.
JANUARY TERM, 2019
NORDSTROM, INC. :
Defendant : NO. 02257
CIVIL ACTION COMPLAINT
1. Plaintiff, Jennifer Dorfmeister, is an adult individual residing at 117

Waterford Circle, Berwyn, PA 19312.

2. Defendant, Nordstrom, Inc., is a corporation with a corporate
headquarters at 1700 7" Avenue, Seattle, WA 98101.

3. Venue is proper in Philadelphia County pursuant to Pa. R.C.P. 2179(a)(2),
because Defendant regularly conducts business in Philadelphia County.

4, On or about January 25, 2017, Defendant owned, operated, maintained,
serviced, managed, leased and/or controlled the Nordstrom located in the King of
Prussia Mall, with an address of 1 90 North Gulph Road, King of Prussia, PA 19406.

5. At all relevant times, Defendant acted by and through its agents,
servants, workers, employees, sales representatives, and seamstresses, all of whom

were acting within the course and scope of their authority and employment with

 

 
eethe WRITES rE eH ores Gente tees eo

arin

oe eae net vee ee ae

Case 2:19-cv-01958-TJS Document 1 Filed 05/06/19 Page 9 of 17

Defendant.

6. On or about January 25, 2017, Plaintiff was in Defendant's fitting room,
along with a sales clerk and a seamstress, and was being fitted for pants that
Defendant’s agents had provided to Plaintiff.

7. The pants were several inches too long for Plaintiff, and needed to be
shortened.

8. At Defendant's direction, Plaintiff stood on a pedestal in Defendant's fitting
room, as Defendant's seamstress used pins to shorten and taper the pants.

9. Defendant's agent/seamstress proceeded to pin the fabric on one of
Plaintiff's legs.

10. However, before pinning the opposite pant leg, Defendant’s agents
invited Plaintiff to step off the pedestal, so that she could view the length of the pinned:
hem at a further distance from the mirror.

11. Defendant's agents did not offer to help or assist Plaintiff off of the
pedestal, despite knowing she was wearing high heels and that the unpinned pant leg
was Inches too long for Plaintiffs height.

12. As Plaintiff began to step off the pedestal, unbeknown to Plaintiff,
Defendant had allowed the unpinned pant leg to become caught on the heel of the
shoe, causing Plaintiff to lose her balance, fall and suffer the injuries described herein.

13.  Atall relevant times, Defendant breached its duties owed to Plaintiff,
increased her risk of harm, and factually caused the injuries and damages to Plaintiff as
more fully set forth below.

14. Asaresult of the negligence and carelessness of Defendant, Plaintiff was

 
Case 2:19-cv-01958-TJS Document1 Filed 05/06/19 Page 10 of 17

caused to sustain serious and permanent injuries throughout her entire body, including
but not limited to, left displaced bimaelleolar fracture, distal fibula comminuted in two
pieces, left foot pain, left heel pain, and right achilles tendinosis.

15. Asaresult of the negligence and carelessness of the Defendant, Plaintiff
was caused to suffer and continues to suffer from constant pain, discomfort, limitation
of motion, emotional anxiety and distress.

16. Asa further result of the negligence and carelessness of the Defendant,
Plaintiff has been obligated to undergo and receive medical attention and care and may
continue to receive and undergo medical attention and care in the future.

17. Asa further result of the negligence and carelessness of the Defendant,

 

Plaintiff has incurred medical, hospital, rehabilitation and other expenses attendant to
the treatment of her medical condition.

18. Asa further result of the negligence and carelessness of the Defendant,
Plaintiff has sustained and will in the future sustain loss of life’s pleasures and loss of
enjoyment of life.

19. Asa further result of the negligence and carelessness of the Defendant,
Plaintiff has suffered and may in the future suffer a loss of earnings and impairment of
earning capacity and power.

20. Asa further result of the negligence and carelessness of the Defendant,
Plaintiff has and may in the future incur other financial losses and expenses, all to her
great loss and detriment.

21. Asa further result of the negligence and carelessness of the Defendant,

Plaintiff has been prevented and may be prevented in the future from performing her
Case 2:19-cv-01958-TJS Document1 Filed 05/06/19 Page 11 of 17

usual duties, occupations and avocations, all to her great loss and detriment.

22. Asa further result of the negligence and carelessness of the Defendant,
Plaintiff has been unable to perform, and may be prevented in the future from
performing, her household chores and responsibilities.

COUNT I: NEGLIGENCE
PLAINTIFF, JENNIFER DORFMEISTER v. DEFENDANT, NORDSTROM, INC.

23. Plaintiff incorporates herein by reference the preceding and succeeding
paragraphs of this Civil Action Complaint as if fully set forth at length.

24. Atall relevant times, Plaintiff was a business invitee of Defendant.

25. Atall relevant times, Defendant owed Plaintiff a duty of care to protect her
against foreseeable harm.

26. Atall relevant times, Defendant owed Plaintiff a duty to act as a
reasonable store owner, sales clerk and/or seamstress would under the circumstances.

27. Atall relevant times, Defendant knew, or should have known through the
exercise of reasonable care, that Plaintiff was exposed to an unreasonable risk of harm
while on Defendant's premises.

28. Atall relevant times, Defendant should have expected that Plaintiff may
not discover or realize the danger to her.

29. The negligence and carelessness of the Defendant consisted of the
following:

a) causing fabric to become caught up in the heel of Plaintiff's shoe;

b) failing to inspect the pant leg and to untangle the fabric from the
heel of Plaintiff's shoe;

c) failing to wam Plaintiff of the fabric that was caught on the hee! of
Plaintiff's shoe;

 

 
Case 2:19-cv-01958-TJS Document1 Filed 05/06/19 Page 12 of 17

d)

j)

failing to have or to place a railing and/or other similar device near
the pedestal for Plaintiff to hold onto to ensure her safety stepping
down from the pedestal;

inviting Plaintiff to step down off of Defendant's pedestal when
Defendant knew or should have known that the unpinned fabric
posed a safety hazard to her;

failing to help or assist Plaintiff down off of Defendant's pedestal;

failing to stand near Plaintiff while she was stepping off of
Defendant’s pedestal;

inviting Plaintiff to step off of the pedestal knowing that Plaintiff was
wearing heels and her pant leg had not yet been pinned or tapered;

failing to inspect the unpinned pang leg to ensure that it did not
pose a danger to Plaintiff in stepping off of the pedestal;

failing to adjust, pin and/or hold up the unpinned pant leg to ensure
Plaintiff's safety in stepping down from the pedestal.

30. As the result of the negligence and carelessness of the Defendant,

Plaintiff was caused to suffer the serious injuries and damages previously described

and incorporated by reference.

WHEREFORE, Plaintiff, Jennifer Dorfmeister, demands judgment in her favor

against Defendant, Nordstrom, Inc., in an amount in excess of Fifty Thousand Dollars

($50,000.00), together with interest and costs of suit.

KORNBLAU & KORNBLAU, LLC

~ LAN

ADAM G. KORNBLAU, ESQUIRE
Attorney for Plaintiff

 
 

ree

Case 2:19-cv-01958-TJS Document1 Filed 05/06/19 Page 13 of 17

VERIFICATION

|, Jennifer Dorfmeister, hereby state that | am the Plaintiff herein, that the facts
set forth in the foregoing Civil Action Complaint are true and correct to the best of my
knowledge, information and belief; and that this statement is made subject to the

penalties of 18 Pa. C.S, §4904 relating to unsworn falsification to authorities.

 

apres DORFME)STER

Dated: H 22/f G_
Case 2:19-cv-01958-TJS Document1 Filed 05/06/19 Page 14 of 17

KORNBLAU & KORNBLAU, LLC

By: Adam G. Kornblau, Esquire
Attorney I.D. No.: 313050

610 Harper Avenue

Jenkintown, PA 19046

Telephone: (215) 576-7200

Fax: (215) 576-7879
kornblau@kornblauandkornblau.com

Attorney for Plaintiff

 

JENNIFER DORFMEISTER

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

 

JURY TRIAL DEMANDED
Plaintiff
CIVIL ACTION-LAW
v.
JANUARY TERM, 2019
NORDSTROM, INC.
Defendant NO. 02257
CERTIFICATE OF SERVICE

 

i, Adam G. Kornblau, Esquire, hereby certify that Plaintiffs’ Complaint was

served upon the below-listed counsel on this 22™ day of April, 2019, by electronic

filing and Regular First Class Mail, Postage Prepaid:

Robert J. Cosgrove, Esquire
Zhanna Dubinsky, Esquire
Wade, Clark, Mulcahy

1515 market Street, Suite 2050
Philadelphia, PA 19102

KORNBLAU & KORNBLAU, LLC -

 

BY: _(l+a
ADAM G. KORNBLAU, ESQUIRE
Attorney for Plaintiff

Case ID: 190102257
Case 2:19-cv-01958-TJS Document1 Filed 05/06/19 Page 15 of 17

EXHIBIT B
Case 2:19-Cv-01958-T da) piapcument 1 Filed 05/06/19 Page 16 of 17
22 APR 2019 11:19 am

IN THE cont PLEAS OF PHILADELPHIA COUNTY
F " TRICT OF PENNSYLVANIA
CIVIL TRIAL DIVISION
Jennifer Dorfmeister . January Term 2019
v.

Nordstrom, Inc. No. 02257

CASE MANAGEMENT CONFERENCE MEMORANDUM

Filing party: Plaintiff By; Adam G. Kornblau , Esq.

 

 

Counsel’s address and telephone number (IMPORTANT) Kornblau & Komblau, LLC
610 Harper Avenue, Jenkintown, PA 19046 (215) 576-7200

 

Part A

(to be completed in personal injury cases, including uninsured and underinsured motorist
claims)

January 25, 2017

\. Date of accident or occurrence:

 

2. Date of birth of your client: 6/17/70 Age on date of occurrence: 46
Unknown Decline to provide

NOTE: Date of birth information is intended for the Court's use only. The information will not be made
available to the public.

3, Most serious injuries sustained: Left frimalleolar ankle fracture requiring internal fixation,
right Achilles tendinosis, left ankle equinls contracture, stress fracture of left 2nd metatarsal,

 

 

removal of painful syndesmotic screw, left nonunion of fibula.

 

4, Is there any permanent injury claimed? Yes * No

——

If yes, indicate the type of permanent injury: Y©S: all of the aforementioned injuries and
conditions are permanent in nature.

 

 

 

5. Dates of medical treatment: January 25, 2017 through present

 

 

6. Is medical treatment continuing? Yes * No
7. Has there been an inpatient hospitalization? Yes* No
8. Has there been any surgery? Yes% No

 

 

Loft anki standing itptsnar oxterned fixator, Left ankl ORIF, lof enkio Ar, leh

If yes, indicate the type of surgery:

 

This form shall be presented to the Case Manager and copies served upon any party not served
electronically by the Court at the time of the conference. All present must be prepared to discuss its
contents,

 
APES IRU be zr cm omit 1

enna

21. Are there issues as to the applicability of the above insurance coverage? Yes No

Case 2:19-cv-01958-TJS Document1 Filed 05/06/19 Page 17 of 17

9. Approximate medical bills to date: $ To be determined
g Approximately $90,000 and rising

 

10. Approximate medical bills recoverable in this case:

 

11. Are there any existing liens (Workers’ Compensation, DPW, Medical, etc.)? Yes NoX

If yes, what type and approximate amount?

 

12, Time lost from work: YS

13. Approximate past lost wages: To be determined

 

14. Is there a claim for future lost earning capacity? Yes* No

If yes, approximate future lost earning capacity: To be determined

 

15. Are there any related cases or claims pending? Yes NoX

If so, list caption(s) and docket number(s) or other appropriate identifier(s):

 

 

16. Do you anticipate joining additional parties? Yes NoX

17. Set forth a summary of facts giving rise to cause(s) of action; Defendant failed to properly

 

and adequately insure Plaintiff was in a safe condition while hemming her pants

 

and caused Plaintiff to fall and sustain the aforementioned injuries.

 

18, Set forth a summary of facts in support of applicable defense(s) or any counterclaim: N/A

 

 

q: N/A

19. Defense position as to causation of injuries allege

 

20. Identify all applicable insurance coverage:

Defendant Insurance Carrier Coverage Limits

 

 

22. Demand: $ $650,000 Offer: $ N/A

 
